PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/845,316
Filing Date: 18 Mar 2013
Appellant(s): Bringe et al.



__________________
Brandon G. Braun
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/9/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2018 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
Response to the arguments against the 35 U.S.C. 102 rejections of claims 44-47, 50-52 and 56 beginning on page 14 of the brief.
Regarding the appellant’s argument that Rieger cannot disclose evenly dispersed heat because the flames are yellow and flicker, the examiner disagrees. Firstly, the examiner points out that the action of the flame is not part of the claim. The claim recites “such that the first area of ports operatively simulates a first burner configured to evenly disperse heat therefrom and the second area of ports operatively simulates a second burner configured to evenly disperse heat therefrom.” The color and the stability of the flame would not have an impact on the distribution of heat on the burner surfaces, but even if it did then characteristics such as fuel type and flow could be altered to produce a non-flickering flame in the apparatus of Rieger. The “honeycomb” pattern of ports in Rieger is an even pattern capable of producing an even distribution of gas and therefore an even distribution of heat.
Regarding the appellant’s argument that Rieger does not disclose “configured to reduce a temperature at the one or more predetermined hot spots on the combustion surface,” the examiner disagrees. The center of a burner face would be the hottest portion of Rieger were it not blocked with the refractory cement. The appellant argues that this contradicts the earlier assertion that the honeycomb pattern of Rieger produces an even distribution of heat. The examiner points out that the centers of the unblocked portions of the applicant’s invention would be hotter in the outlying portions. In other words, the first and second burner portions of Rieger would produce an even distribution of heat inasmuch as the appellant’s first and second burner portions would. 
Response to arguments against the 35 U.S.C. 103 rejection of claims 29-32, 35-37, 41-43, 58-62, 64. and 65 beginning on page 21 of the brief.
Regarding the appellant’s argument that plate 32 of Rummel does not block any area of ports, the examiner disagrees. Figure 1 of Rummel shows a “baffle 34, which spans horizontally between the front wall 2 and the back wall 6, and vertically between the top surface 11 and the mesh bottom surface 20” (paragraph [0017]). The plate 32 is pictured as below this baffle. If the plate 32 is “just above or beneath the mesh 20” (paragraph [0017] emphasis added), then it is directly against the mesh and blocking the ports thereof to achieve the goal of “more uniform heat from the broiler” (paragraph [0021]). Furthermore, the examiner points out that Rummel is modified by Iuchi which does teach blocking of a portion of mesh.
In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the appellant arguments that Iuchi does not teach a burner at all. The examiner points out that Iuchi is relied upon for the teaching of a material injected or drawn into the ports, and why one of ordinary skill would do so in lieu of the plate of Rummel. 
In response to the appellants argument that Iuchi teaches increased thermal conductivity and therefore higher temperatures in the ceramic region, the examiner disagrees. Again, Iuchi is relied upon to teach modifications to Rummel. Blocking the portions of the mesh of Rummel that were blocked by the metal plate with a ceramic material would not result in those portions being at a higher temperature that the flame in the unblocked portions. 
The appellant presents similar arguments as those addressed in section Ib above.
Response to the arguments against the 35 U.S.C. 103 rejection of claim 57.
The appellant presents similar arguments as those addressed in section II above. The appellant further argues that Pottenger does not cure the deficiencies of Rummel and 
Response to the arguments against the 35 U.S.C. 103 rejection of claim 63.
The appellant argues that Reynolds does not cure the deficiencies of Rummel and Iuchi, but does not make any arguments specifically against the teachings for which Reynolds is relied. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LOGAN P JONES/Examiner, Art Unit 3762                                                                                                                                                                                                        
Conferees:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762        
                                                                                                                                                                                                /ERIC J ROSEN/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.